Citation Nr: 1430846	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-14 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee disorder

3.  Entitlement to service connection for a left knee disorder, including left knee strain, secondary to a right knee disorder.  

4.  Entitlement to service connection for a low back disorder, including lumbar strain, secondary to a right knee disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1990 to June 1996.	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In March 2013, the Board remanded this matter for additional development.  

The issues of entitlement to service connection for a right knee disorder, left knee disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In view of the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development actions necessary to render a fair decision on the claim, including affording the Veteran a sufficient Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), and 38 C.F.R. 
§ 3.103(c)(2) (2013), have been accomplished.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

II.  Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

 Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that tinnitus is related to acoustic trauma in service.  The Veteran testified that he worked around wind turbines on the flight deck of the U.S.S. Saratoga.  The DD Form 214 reflects that that Veteran was a turbine mechanic in service.  Based on his occupation, acoustic trauma in service is conceded.

At the hearing in November 2011, the Veteran stated that he had tinnitus in service.  He indicated that he has had tinnitus since service that comes and goes.  The Veteran testified that his tinnitus occurs on average three times a month.  

The Veteran's service treatment records are negative for complaints or findings of tinnitus.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Veteran is competent to testify to his tinnitus symptoms, as tinnitus is capable of observation by a layperson.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007);  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran had a VA examination in October 2008.  The Veteran reported military noise exposure to jet engines and turbine engines on an aircraft carrier.  He reported occupational exposure as a turbine engine instructor for one year.  The examiner noted that there was no history of tinnitus.  The VA examiner concluded that an opinion was not needed because the Veteran did not report tinnitus.  

An addendum opinion was obtained in May 2013.  The examiner was asked to determine whether a diagnosis of tinnitus was warranted and whether tinnitus was related to service.  The examiner noted the Veteran's statements regarding tinnitus symptoms during service and since service.  The examiner opined that the Veteran's tinnitus is less likely than not a result of in-service noise exposure.  The examiner indicated that review of the claims file revealed normal hearing at enlistment and separation with no shifts in hearing noted.  The examiner noted that the service treatment records are silent for complaints of tinnitus/ ringing in the ears.  The examiner also reasoned that the Veteran did not report tinnitus upon VA examination in October 2008, and VA records are silent for complaints of tinnitus.  

In this case, the October 2008 medical opinion is not probative, as the opinion indicated that the Veteran did not complain of tinnitus, which is inaccurate.  The negative nexus opinion in May 2013 was based upon the absence of findings of hearing loss during service and the absence of tinnitus complaints in post-service VA medical records.  The Veteran is competent to report tinnitus during service and since service, and the Board finds the Veteran's testimony credible.   

For the reasons set forth above, reasonable doubt is resolved in the Veteran's favor, and entitlement to service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

In June 2013, the RO received a medical opinion from a private physician regarding the Veteran's right knee disability.  The record was submitted to the RO prior to the transfer of the Veteran's file to the Board of Veterans' appeals.  It was not considered in the most recent supplemental statement of the case (SSOC), which was issued in June 2013.  

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  As it does not appear that the RO has considered the medical evidence submitted in June 2013, the Board is required to remand this issue for issuance of a Supplemental Statement of the Case (SSOC).

The claims for service connection for a left knee disorder and a lower back disorder are inextricably intertwined with the claim for service connection for a right knee disorder.  Therefore, adjudication of those claims must be deferred pending completion of the additional development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).



Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided a SSOC in accordance with 38 C.F.R. § 19.37(a), which considers the medical evidence submitted in June 2013.   The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


